Citation Nr: 0615554
Decision Date: 05/26/06	Archive Date: 09/01/06

DOCKET NO. 98-21 237                        DATE MAY 26 2006

On appeal from the'
Department of Veterans Affairs Regional Office in Newark, New Jersey

THE ISSUE

1. Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD), for the period February 12, 1998, to June 30, 2003.

2. Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD), from July 1,2003.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to May 1969, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal, the Combat Infantryman Badge and the Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that granted service connection for PTSD and assigned an initial 10 percent evaluation, effective February 12, 1998. The veteran perfected a timely appeal of this determination to the Board.

In an October 1999 rating decision, the RO established the veteran's entitlement to an initial 30 percent rating, effective February 12, 1998. Thereafter, in a May 2002 rating decision, the RO raised the veteran's initial evaluation of his PTSD to 50 percent, effective February 12, 1998. Because the increases in the evaluation of the veteran's PTSD to 50 percent do not represent the maximum rating available for the condition, the veteran's claim challenging the propriety of the initial evaluation remains in appellate status and the Board has identified the issue as noted on the title page. See AB v. Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In September 2003, the veteran, accompanied by his representative, testified at a hearing conducted before the undersigned Acting Veterans Law Judge at the local VA office.

When this matter was previously before the Board in July 2004, it was remanded to the Appeals Management Center (AMC) for further development, which has been accomplished. Because the AMC has confirmed and continued the initial 50

- 2 



percent evaluation for the veteran's PTSD, this case has been returned to the Board for further appellate consideration.

FINDINGS OF FACT

1. For the period from February 12, 1998, to June 30,2003, the preponderance of the evidence shows the veteran's PTSD was productive of occupational and social impairment, with reduced reliability and productivity; disturbances of motivation
and mood; and difficulty in establishing and maintaining effective work and social relationships; however, the evidence shows that the condition was not manifested by occupational and social impairment, with deficiencies in most areas, including work, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals; illogical speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.

2. Resolving all reasonable doubt in the veteran's favor, since July 1,2003, his PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, including work, family relations and mood due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances, including at work; persistent nightmares, flashbacks, intrusive thoughts, delusions and hallucinations of his Vietnam experiences; and an inability to establish and maintain effective relationships. The preponderance of the evidence, however, shows that the disability is productive of neither total occupational nor social impairment.

CONCLUSIONS OF LAW

- 3 



1. The criteria for an initial evaluation in excess of 50 percent, for the period from February 12, 1998, to June 30, 2003, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2005).

2. The criteria for the assignment of an initial 70 percent evaluation for PTSD, effective July 1, 2003, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4; 10, 4.126, 4.130, Diagnostic Code 9411 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9,2000) (codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended at 5102, 5103, 5106 and 51 07 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim. Guidelines for the implementation of the VCAA that amended VA regulations were published in the Federal Register in August 2001. 66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). The Board finds that VA has satisfied its duties to notify and assist, and that all relevant evidence has been obtained regarding the veteran's challenge to the propriety of the 50 percent evaluation assigned for his PTSD.

The VCAA and its implementing regulations set forth VA's amended duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim. With regard to the former duty, under 38 U.S.C.A. § 5103, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant

- 4 



of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F .R. § 3 .159(b)(1). See Kent v. Nicholson, No. 04-0181 (U.S. Vet. App. Mar. 31, 2006), slip op. at 7; Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).

The Board finds that although this claim was filed many years prior to the enactment of the VCAA, VA has satisfied its duty to notify the veteran of the information necessary to substantiate his claim by way of the RO' s May and August 2001, as well as its August 2004 "VCAA" letters, which provided notice of the law and regulations and the reasons and bases for the RO's determinations. The Board points out that in addition to these letters, through discussions at the September 2003 Board hearing and via an August 2004 "VCAA" letter, VA further advised the veteran of the information and evidence necessary to substantiate his claim and the importance of doing so. Id.

In this regard, the Board notes that shortly after the September 2003 Board hearing, the veteran submitted to the RO a September 2003 addendum to a July 1998 private medical report. Further, he resubmitted that addendum to VA in response to the AMC's September 2005 letter requesting that he furnish additional pertinent records of his care for PTSD, demonstrating his affirmative understanding, i.e., he had actual knowledge of what was necessary to substantiate his claim, as well as the need to submit to VA any evidence in his possession that might be relevant to the claim. Thus, the purpose. of the notice, to ensure that he as a claimant had the opportunity to participate meaningfully in the adjudication process, was not frustrated because the veteran had actual knowledge of what was necessary to substantiate his claim prior to the Board's consideration of this matter, ensuring the essential fairness of the adjudication. See Short Bear v. Nicholson, 19 Vet. App. 341,344 (2005); Mayjieldv. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding that actual knowledge by the veteran cures defect in notice).

- 5 



The Board reiterates that because the VCAA was enacted subsequent to the veteran's filing of a claim of service connection for PTSD, although the VCAA notice required pursuant to 38 U.S.C.A. § 5103(a) must generally be provided to a claimant before the initial unfavorable RO decision, here the VCAA notice was provided subsequent to the RO's June 1998 grant of service connection for PTSD and the assignment of an initial 10 percent rating. In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that where the § 5103(a) notice was not mandated at the time of the initial rating decision, the RO did not err in not providing such notice. Rather, the appellant has the right to content complying notice and proper subsequent VA process. Pelegrini v. Principi, 18 Vet. App. at 120; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Here, in August 2004, following the Board's July 2004 remand, the RO issued the veteran a "VCAA" letter, which was followed by its January 2006 readjudication of the claim, curing any timing concern. See Mayfield v. Nicholson, 444 F.3d at 1334.

Further, in Dingess v. Nicholson, the Court recently held that upon receipt of an application for service connection, VA is required to notify a claimant of what information and evidence will substantiate the elements of the claim including that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Notice was not provided to the veteran prior to the initial adjudication of this claim informing him that a disability rating and an effective date would be assigned should the claim of service connection be granted, and what information and evidence is necessary to substantiate the elements of a claim. The Board finds, though, that the veteran has not been prejudiced. In Dingess, the Court declared,
In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.

Id. at 491. No further VCAA notice is therefore required in this case.

- 6 



Under the circumstances, and particularly in view of Dingess, as well as the Board's favorable determination, i.e., finding that the veteran's PTSD warrants an initial 70 percent evaluation, effective July 1, 2003, the Board concludes that the veteran has not been prejudiced. Thus, it is unnecessary to remand this case to the agency of original jurisdiction for a second time to address notice as required by the VCAA. See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

As to VA's duty to assist, the Board observes that VA has associated with the claims folder the veteran's service medical records as well as records and reports of
the veteran's private and VA care for his psychiatric disability, dated since 1998. In addition, in April 1998, March 1999, March 2000, August 2001 and in July 2003, VA afforded him formal examinations to assess the nature, extent and severity of his PTSD. Further, as noted above, in September 2003 he testified at a Board hearing, and both he and his representative have submitted evidence and/or written argument in support of this claim. In this case, any further development would be futile, and that there is no possibility that additional assistance would further aid the veteran in substantiating his claim. Hence, no additional assistance to the veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background and Analysis

In the veteran's statements and testimony, and in written argument submitted by Veterans of Foreign Wars, the veteran essentially argues that since the war in Iraq began in March 2003, his PTSD has worsened and that he has severe social and industrial impairment. His representative also points out that he has suicidal
ideation, and highlighting recent Global Assessment of Functioning (GAF) scores,
essentially argues that the disability most closely approximates the criteria for a 70 percent schedular rating.

In February 1998, the veteran filed an initial claim of service connection for PTSD and stated that he was receiving private treatment for this condition from Dr.

- 7 



Thomas M. Lozinski. In addition, he reported that he had had altercations with coworkers as well as social impairment.

In April 1998, the veteran was afforded a formal VA psychiatric examination. At the outset of the report, the examiner noted that the veteran was married and lived with his spouse and three daughters. During the evaluation, the veteran described his relationship with his spouse and children as "close and supportive" despite the
episodes of irritability stemming from his PTSD. The veteran indicated, however, that due to the condition he limited his social interactions outside his family to meetings wjth other combat veterans at veterans groups. He also stated that he had worked as a meat cutter for 29 years, and indicated that he related "civilly" to his co-workers, but avoided his supervisors.

The veteran reported having chronic sleep impairment, with nightmares of his Vietnam experiences. He indicated that he often awoke suddenly in a cold sweat, feeling disoriented and fearful. The veteran stated that he then feels compelled to investigate the security of his home, and reported leaving his house during the night
when he hears unfamiliar sounds. He added that the sound of flying helicopters
caused him to lose his concentration, and indicated that he avoided watching violence and or situations involving war settings on television. The veteran further reported that he had intrusive recollections of his Vietnam combat experiences, suffered from depression, had survivor guilt and was uncomfortable in crowds.

The examiner described the veteran as tense and alert, and observed that his palms were moist. He added that the veteran was cooperative, exhibited normal speech and communication, and characterized his mood as neutral. There was no evidence of homicidal or suicidal ideation and the veteran's concentration and memory were intact. The examiner diagnosed the veteran as having PTSD and estimated that his GAF score was between 75 and 80. Subsequent to offering this impression, the examiner commented that the veteran limited his social activities to his immediate family and other combat veterans and had interrupted sleep, with Vietnam-related nightmares but had a good work record.

- 8 



Based on the veteran's service record and the findings and conclusions contained in the April 1998 VA psychiatric examination, the RO granted service connection for PTSD and assigned an initial 10 percent rating under Diagnostic Code 9411, effective February 12, 1998.

The veteran appealed, and in support, submitted a July 1998 report prepared by his private treating psychologist, Dr. Lozinski. In the report, Dr. Lozinski cited the veteran's history of combat service in Vietnam and noted that he was married for 28 years, had three daughters, 1:ind worked as a butcher for supermarket chains for the past 20 years. The examiner indicated that due to his PTSD, the veteran suffered from chronic sleep impairment, survivor guilt, hypervigilance, depression, suicidal ideation without intent, and flashbacks, intrusive thoughts and nightmares of his Vietnam experiences. Dr. Lozinski stated that the veteran's prognosis was good and recommended that he continue receiving outpatient care for this condition.

In an August 1998 statement and in his November 1998 Substantive Appeal, the veteran asserted that the RO had not taken his industrial impairment into account in assigning the 10 percent rating. In this regard, he reported that he had significant occupational impairment, and reported that he was able to maintain his employment because his supervisor was also a Vietnam veteran who understood his situation and made accommodations. He added that although outpatient psychiatric care had helped him, he continued to have personal and professional conflicts, and stated that due to the disability, his job had been placed in jeopardy on numerous occasions.

In March 1999, the veteran was afforded another formal VA psychiatric examination. At the outset of his report, the examiner indicated that he had reviewed the veteran's claims folder and noted that the veteran resided with his spouse and two of his daughters; one was now married. During the evaluation, the veteran complained of having chronic sleep impairment, often awakening in a cold sweat and shaking due to his painful memories of Vietnam. He added that he had intrusive thoughts of his Vietnam experiences on a daily basis and that he avoided people and circumstances related to his service in Vietnam. The veteran reported that all of his friends were veterans and stated that he had difficulty getting close to others, especially his own family, and that he was particularly distant with his

- 9 



daughters. The veteran also indicated that he was easily angered and suffered from irritability, and had difficulty concentrating.

The examiner noted that the veteran had worked as a butcher for the past 32 years and that his supervisor, who was also a Vietnam veteran, helped him avoid work conflicts and made accommodations for his disability. The examiner also observed that the veteran had been married for 28 years, and that the veteran had described his spouse as understanding of his condition. The veteran stated that he was not close to anyone but his spouse, and regretted that he was not able to be affectionate or tender with his daughters. He also reported having a strong sense of alienation from those who have not served in Vietnam or had similar experiences.

The mental status examination revealed that the veteran's appearance was appropriate. He was apprehensive and cooperative, frequently appearing anxious and tearful. The examiner described the veteran's mood as mildly depressed and anxious throughout the interview and indicated that his affect was somewhat constricted as the veteran sought to avoid becoming either tearful or angry. His speech and thought processes were normal, but his thought content was marred by his persistent re-experiencing of his Vietnam trauma. The veteran denied having suicidal ideation but acknowledged that, at times, he wished that he were dead. His memory and concentration were mildly impaired, and the examiner commented that the veteran's anxiety and intrusive memories impaired his ability to concentrate and remember. The diagnosis was PTSD, and the examiner estimated that the veteran's GAF score was 65.

Based on the above evidence, in an October 1999 rating decision, the RO increased the evaluation of the veteran's PTSD to 30 percent under Diagnostic Code 9411, effective February 12, 1998.

In March 2000, the veteran was afforded a third VA psychiatric examination. The examiner noted the veteran's history as reported above. He observed that the veteran continued to receive outpatient care from Dr. Lozinski. The veteran complained that he continued to suffer from daily intrusive thoughts, flashbacks and nightmares of his Vietnam experiences, and had chronic sleep impairment. He also

- 10 



stated that he suffered from depression, anxiety, and avoided others and activities that reminded him of his Vietnam service; he noted that he would not even go near an airplane. The veteran added that he was "overly, easily irritable and easily angered." He reiterated that he socialized only with other veterans, and the examiner commented that he had a restricted range of affect, "consistent with PTSD." The veteran indicated that he had difficulty expressing affection, even to his own family, and that he was hypervigilant. The examiner noted that the veteran continued to work as a butcher, and observed that he had worked for the same employer for 22 years. The veteran described his marriage as "okay,"

The mental status examination disclosed that the veteran was appropriately dressed and calm, but that his mood was anxious and his affect was at times tearful. His speech and perceptions were normal and his thought processes were intact. He denied having homicidal or suicidal ideation. His short-term memory and concentration were impaired, and the examiner indicated that the veteran's anxiety impaired his ability to concentrate. The diagnosis was PTSD and the examiner estimated that the veteran's GAF score was 60. The examiner explained that the score reflected the veteran's chronic sleep impairment, excessive anxiety and irritability, impaired concentration, frequent painful intrusive memories, limited ability to be close to others, and intermittent difficulty functioning at work.

The veteran was again formally evaluated by VA in August 2001. At the outset of his report, the examiner indicated that he had reviewed the veteran's medical records and he discussed the veteran's military, social and occupational history. He reported suffering from psychiatric symptoms consistent with those noted above. The examiner stated that although he had intermittent problems getting along with others and the veteran indicated that he was "excessively irritable and at times loses his temper," he continued to work as a butcher for the same employer for more than 20 years. The veteran again reported that he socialized only with other veterans and had difficulty maintaining relationships. The mental status examination revealed that the veteran acknowledged having suicidal ideation; it was otherwise consistent with those discussed above. The examiner diagnosed the veteran as having PTSD and estimated that his GAF score was 55, which he explained reflected that veteran's moderate PTSD symptomatology.

- 11 



In a May 2002 rating decision, the RO increased the evaluation of the veteran's PTSD to 50 percent under Diagnostic Code 9411, effective February 12, 1998.

VA outpatient treatment records, dated from January to July 2003, reflect that the veteran was seen on several occasions for treatment of psychiatric symptomatology generally consistent with that noted above. The entries show, however, that the veteran was having increasing work conflicts, and to accommodate his psychiatric disability, his supervisor agreed to relieve him of his management responsibilities. These records show that he was diagnosed as having PTSD, and a July 9, 2003, entry reflects that an examiner estimated that his GAP score was 50; in January 2003, that same examiner had estimated that his GAF score was 55.

On July 1,2003, the veteran was formally afforded a fifth formal VA psychiatric examination. At the outset of his report, the examiner indicated that he had reviewed the veteran's claims folder and noted that he was married and lived with his two unmarried daughters. The veteran reported that he continued to receive psychiatric treatment for his PTSD, and that he recently began taking medications to treat the condition. He stated that he recently had to leave his position as a manager, and explained that he stepped down from the position because he was fearful that he might hurt those he managed when he became angry and due to impaired concentration. His employer accommodated the limitations he has due to his PTSD by placing him in a job where he can work alone, and authorizing him to take breaks on an as needed basis.

The veteran also reported continuing to suffer from psychiatric symptoms consistent with those discussed above, but that his spouse also accommodated his symptoms. He stated, however, that he had a distant relationship with his daughters and that his friendships were limited to other veterans.

The mental status examination disclosed that he was cooperative and appropriately dressed. The examiner commented, however, that he exhibited a depressed mood and had impaired concentration and short-term memory. The examiner indicated that the veteran's PTSD was manifested by nightmares, intrusive ideation and

- 12 



avoidance of war-related content. He added that the veteran was alienated and had "affective narrowing." The examiner further stated that the veteran suffered from hyperarousal, as reflected by his impaired sleep, irritability, and marked problems with concentration. The examiner diagnosed the veteran as having PTSD and estimated that his GAF score was 50. Subsequent to offering this impression, he commented that the GAF score was based on the veteran's compromised work capacity, which recently culminated in a demotion, as well as the severity of his emotional symptoms.

In September 2003, the veteran testified at a hearing conducted before the undersigned Acting Veterans Law Judge. During the proceeding the veteran reported despite receiving regular outpatient care and the initiation of medications to treat his PTSD, the disability had worsened since the war in Iraq had begun in March 2003. He stated he was less able to control himself and had depression, and suffered from severe social impairment. The veteran added that he was fortunate that his spouse "understood" him and responded in ways to help ameliorate his PTSD, and noted that he belonged to a veteran's group. The veteran testified that his employment situation had deteriorated and that he was recently demoted, but had an understanding supervisor who had also served in Vietnam.

Later that same month, the veteran's representative submitted Dr. Lozinski's September 2003 addendum to his July 1998 report.

In September 2004, the Board remanded this matter to the AMC to obtain pertinent outstanding records and ensure that VA had satisfied its notice obligations under the VCAA.

In compliance with the Board's remand instructions, the AMC associated records of the veteran's VA care, dated since October 1998. These records show that the veteran was seen on numerous occasions for treatment of various conditions, including his PTSD. A November 2001 entry reflects that an examiner estimated that his GAF score was 55, and in June 2003, an examiner estimated that it was 50. The latter note indicates that the psychologist recommended that the veteran relieve

- 13 



himself of his management responsibilities due to anxiety stemming from his PTSD.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R.
§ 4.7 (2005). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005). The veteran's entire history is reviewed when making disability evaluations. See 38 C.F.R. 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the veteran's claim, the Board finds that some discussion of the Fenderson case is warranted. In that case, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case in which the veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service-connected. In the former case, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance. In the latter case, where, as here, the veteran has expressed dissatisfaction with the assignment of an initial rating, the Francisco rule does not apply; rather, the VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged rating." The effective date of a higher rating is the date of receipt of the claim or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

The veteran's PTSD is evaluated as 50 percent under Diagnostic Code 9411. Under that code, a 50 percent evaluation is warranted when the disorder causes occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circum10cutory, or stereotyped

- 14 



speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; nearcontinuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

Finally, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

For the reasons set forth below, the Board finds that the preponderance of the evidence is against the veteran's entitlement to an initial evaluation in excess of 50 percent, prior to July 1, 2003, but warrants the assignment of an initial 70 percent rating, effective on that date.

In reaching these determinations, the Board observes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the symptoms listed in 38 C.F .R. § 4.130 are only examples, that the criteria listed in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of

- 15 



Mental Disorders (DSM-IV) supplement, but do not replace, the criteria listed in the general rating formula as the basis for rating PTSD claims, and that the Board is not required to find the presence of all, most, or even some, of the enumerated symptoms in the general rating formula. Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004); see also Mauerhanv. Principi, 16 Vet. App. 436 (2002). Further, the Boards notes that the Court has recognized that a GAF score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). In addition, according to the plain language of38 C.F.R. § 4.130, the only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment. Sellers v. Principi, 372 at 1324.

During the period from February 12, 1998, to June 30, 2003, the veteran was afforded four formal VA psychiatric examinations. VA has also associated with the claims folder private and VA records and reports assessing his PTSD, dated since 1998. These records show that during this period the veteran's PTSD was productive on numerous psychiatric symptoms, including chronic sleep impairment, nightmares, intrusive thoughts and flashbacks of his Vietnam experiences, as well as social and industrial impairment. In addition, the impressions of various private and VA examiners who have evaluated the veteran on both a formal and outpatient basis reveals that the disability has gradually and consistently worsened since
service connection was established.

In this regard, the Board observes the downward trajectory is reflected in the GAF scores offered by the four VA examiners who examined the veteran. The April 1998 VA examiner estimated that the veteran's GAF score was 75 to 80, which according to DSM-IV indicates no more than slight social and industrial impairment. The March 1999 VA examiner, however, estimated that the veteran's GAF had declined to 65, which according to DSM-IV reflects mild psychiatric symptoms, including some social and occupational impairment, but someone who continues to function pretty well and has some meaningful personal relationships. Based on those assessments, the preponderance of the evidence is clearly against entitlement to an evaluation in excess of 50 percent.

- 16 



Similarly, although the veteran's PTSD objectively deteriorated as the March 2000 and August 2001 VA examiners estimated that his GAF score was 60 and 55, respectively, the Board finds that that level of disability most closely corresponds to no more than the current 50 percent rating. In this regard, the Board points out that according to DSM-IV, those scores reflects moderate symptoms, including moderate social and industrial impairment, with few friends and conflicts with peers and co-workers.

Further, throughout this period, the veteran testified to having a meaningful and satisfying relationship with his long-time spouse, and maintained steady employment. Indeed, the August 2001 VA examiner pointed out that the veteran had worked as a butcher for the same employer for more than 20 years. Although his relationship with his daughters was strained, he nonetheless continued to have contact with them, as well as with fellow veterans, with whom he felt comfortable. In addition, perhaps because his supervisor made accommodations for his PTSD due to his own Vietnam experiences, the veteran was able to maintain employment in a management position in a field where he worked for more than two decades. In light of the foregoing, the Board must conclude that the preponderance of the evidence is against entitlement to an evaluation in excess of 50 percent prior to July 1, 2003. .

The Board finds, however, that effective July 1, 2003, the veteran's PTSD objectively deteriorated to such a level that it most closely approximates the criteria for a 70 percent evaluation. In this regard, the Board notes that the July 2003 VA examiner estimated that the veteran's GAF score had declined to 50, which according to DSM-IV reflects serious symptoms, including serious occupational and social impairment. Indeed, it was during this period that the veteran accepted a demotion from his management position due to worsening his PTSD symptoms, objectively corroborating his September 2003 testimony. Because the veteran continues to maintain steady employment, however, and continues to have a meaningful and long-term relationship with his spouse, the preponderance of the evidence is clearly against entitlement to a total schedular evaluation, and indeed, the Board observes that the veteran does not contend otherwise.

- 17 



The above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities. There is no showing that the veteran's PTSD reflects so exceptional or unusual a disability picture as to warrant the assignment of an evaluation higher than 50 percent, prior to July 1, 2003, or than 70 percent, since that time, on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1) (2005). The disability does not result in marked interference with employment (i.e., beyond that contemplated in the assigned evaluations) or warrant frequent periods of hospitalization, or otherwise render impractical the application of the regular schedular standards. In the absence of these factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R.
§ 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

An evaluation in excess of 50 percent for PTSD, prior to July 1, 2003, is denied.

Subject to the law and regulations governing payment of monetary benefits, an initial 70 percent rating for PTSD, effective from July 1, 2003, is granted.

JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

- 18 



